Per Curiam: Upon an information in the nature of quo warranto the circuit court of Macon county entered a judgment of ouster against the appellants from the offices of president and members of the board of education of Community Consolidated School District No. 149, in Macon county. The district was organized under the act of June 24, 1919, adding sections 84a to 8¿\.g to the School law. (Laws of 1919, p. 904.) The appellees argue that the organization of the district is invalid because the act under which it was organized violates section 13 of article 4 of the constitution. The question has been decided to the contrary. People v. Exton, 298 Ill. 119; People v. Moyer, id. 143. The district lies entirely in Macon county, and the appellees contend that the act of June 24, 1919, applies only to districts lying in two or more counties. This question has also been decided otherwise. People v. Shultz, 298 Ill. 125. It is contended that the provisions of the Australian ballot system were not followed in the elections on the proposition to organize the district and for president and members of the board of education, and women voted. These objections would have been fatal were it not for the curative act of May 4, 1921. (Laws of 1921, p. 796; People v. Williams, 298 Ill. 86; People v. Clark, 298 id. 170; People v. Kinsey, 294 id. 530.) That act, however, makes the organization valid. (People v. Opie, ante, p. 11.) It was approved May 4, 1921, after this cause was submitted at the April term, but the case must be decided according to the law as it exists now and not as it was then. The judgment will therefore be reversed and the cause remanded. Reversed and remanded. Cartwright and Dunn, JJ., dissenting.